      Case 1:20-cv-00224-AW-GRJ Document 21 Filed 04/09/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

JONATHAN VARGAS, individually and
on behalf of others similarly situated,
      Plaintiff,
v.                                                 Case No. 1:20-cv-224-AW-GRJ
SQUEAKY KLEAN SERVICES, INC.,
     Defendant.
_______________________________/
          ORDER GRANTING JOINT MOTION FOR EXTENSION

      The parties’ joint motion for an extension (ECF No. 20) is GRANTED. The

deadline for the parties to move for approval of the settlement is extended to May 10,

2021. All deadlines are stayed until then.

      SO ORDERED on April 9, 2021.

                                       s/ Allen Winsor
                                       United States District Judge
